Case 1:16-cv-11950-MLW Document 114 Filed 08/10/21 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CONSERVATION LAW FOUNDATION,
INC.,
Plaintiff,

EXXONMOBIL CORP., EXXONMOBIL
OIL CORP., and EXXONMOBIL
PIPELINE CO.,

)
)
)
)
Vv. ) 1:16-cv-11950-MLW
)
)
)
)
Defendants. )

ORDER

 

WOLF, D.J. August 10, 2021

It is hereby ORDERED that, by August 27, 2021, the parties
shall confer and report, jointly if possible, concerning: (a) any
relevant developments since this court's March 21, 2020 Memorandum
and Order staying this case (Dkt. No. 106), including whether the
Environmental Protection Agency has released for public notice and
comment a draft new permit for defendants' Everett, Massachusetts
terminal or issued a new permit for it; (b) proposed next steps in
this case and a schedule for them; and (c) any other matters that

will facilitate the fair and efficient progress of this case.

 

UNITED STATES DISTRICT JUDGE

 
